By the Court.
We think there was error in the charge-of the Court of Common Pleas to the jury. The finding-of the court in Weyland’s case, that Simkins was principal and that Catch and Shaw were his sureties, has no other-effect than that prescribed in section 449 of the code. It does not conclude the parties in an action for contribution afterward instituted. The supposed issue joined in the case-does not change the effect of the finding. The same order might have been made upon a claim presented orally. The supposed pleadings were unauthorized, and conferred no-jurisdiction upon the court, other than that conferred by said section 449 of the code.

Motion overruled.